84566: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19750: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84566


Short Caption:ALBEKORD, M.D. VS. DIST. CT. (MOREHOUSE)Court:Supreme Court


Related Case(s):84061


Lower Court Case(s):Clark Co. - Eighth Judicial District - A831751Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerArash Albekord, M.D.Alissa N. Bestick
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestDavid MorehouseMichael H. Coggeshall
							(Gerald I. Gillock & Associates)
						Gerald I. Gillock
							(Gerald I. Gillock & Associates)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/15/2022Filing FeeFiling fee paid. E-Payment $250.00 from Keith A. Weaver. (SC)


04/15/2022Petition/WritFiled Petition for Writ of Mandamus Regarding Motion for Summary Judgment. (SC)22-11923




04/15/2022AppendixFiled Appendix to Petition for Writ. (SC)22-11924




06/01/2022Notice/IncomingFiled Petitioner's Notice of Withdrawal of Petition for Writ of Mandamus Regarding Motion for Summary Judgment. (SC)22-17340




06/22/2022Order/DispositionalFiled Order Dismissing Petition. Petitioner has filed a notice of withdrawal of his petition for a writ of mandamus. The unopposed notice is trated as a motion to voluntarily dismiss the petition, and granted. "This matter is dismissed." Case Closed/No Remittitur Issued. (SC)22-19750





Combined Case View